                      IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


    EDWIN ALLEN STOLTENBERG,
                Petitioner,
      vs.                                       Case No. 3:20-cv-00165-RRB
    UNITED STATES OF AMERICA,
                Respondent.

                ORDER DENYING RECONSIDERATION OF PREVIOUS
                     ORDER DENYING RECONSIDERATION

        I.      Procedural History

                On July 8, 2020, self-represented prisoner, Edwin Allen Stoltenberg,

filed a Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241. 1 On

August 18, 2020, the Court screened the petition, found it contained no proper

grounds for habeas relief, and dismissed the action. 2        On October 2, 2020,

Mr. Stoltenberg filed a Motion to Reconsider, requesting “this Honorable Court to

reconsider previous 2241 as the Court overlooked material of fact.” 3

Mr. Stoltenberg alleged that the federal government, and subsequently this Court,

lacks jurisdiction to bring or adjudicate the criminal charges pending against him,




1   Docket 1.
2   Docket 5.
3   Docket 7 at 1.
and lodged, in support, “another affidavit of mistake to supplement the record.” 4

Mr. Stoltenberg’s motion was denied by this Court on November 20, 2020, with a

detailed and thorough explanation of Federal Rule of Civil Procedure 60,

personhood and federal jurisdiction, and commerce and criminal activities. 5

        II.     Motion to Reconsider the Order Denying Reconsideration

                Mr. Stoltenberg’s current motion, at Docket 9, to reconsider the

Court’s previous order denying reconsideration, has been filed based upon “newly

discovered evidence,” under Rule 60(b)(1) (sic), 6 again alleging that this Court

does not have jurisdiction over him. 7 And this Court again takes judicial notice of

the federal criminal case in which Mr. Stoltenberg is a defendant, at No. 3:18-cr-

00109-TMB-MMS-1, to which he objects. 8

                Mr. Stoltenberg states:


4   Docket 7; see also Docket 7-2.
5   Docket 8.
6 Fed. R. Civ. P. 60(b)(1) provides relief from a final judgment for “mistake, inadvertence,
surprise, or excusable neglect,” and 60(b)(2) provides relief when there is “newly
discovered evidence that, with reasonable diligence, could not have been discovered in
time to move for a new trial under Rule 59(b).”
7   Docket 9 at 1.
8  Judicial notice is the “court’s acceptance, for purposes of convenience and without
requiring a party’s proof, of a well-known and indisputable fact; the court’s power to accept
such a fact.” BLACK’S LAW DICTIONARY (11th ed. 2019); see also Headwaters Inc. v. U.S.
Forest Service, 399 F.3d 1047, 1051 n.3 (9th Cir. 2005) (“Materials from a proceeding in
another tribunal are appropriate for judicial notice.”) (internal quotation marks and citation
omitted); see also Fed. R. Evid. 201.

3:20-cv-00165-RRB, Stoltenberg v. USA
Second Order Denying Reconsideration
Page 2 of 5
                 I . . . re-established my God given unalienable rights of
                 an “American National,” which I am NOT a STATUTORY
                 CITIZEN, as I have returned my feet back to the land on
                 the dirt which is witnessed by TWO and have a copyright/
                 copyclaimed my feet prints, hand-thumb-finger prints
                 DNA, voice frequency, photograph everything that’s mine
                 as I am the “mold” and created it, is now
                 copyright/copyclaimed. 9

                 Mr. Stoltenberg asserts that “the only law that may be applied to a

‘stateless person’ or ‘American National’ is the law of the state in which he/she

maintains a domicile, which are the laws of God documented in the Holy Bible.” 10

Mr. Stoltenberg claims that he is “a[n] ‘American National’ domiciled in the

Kingdom of Heaven.” 11

        III.     Discussion

                 The Court refers to its previous Order, at Docket 8, for a thorough

explanation regarding such arguments. “‘[C]ourts have encountered these claims

before, namely, in the antics and writing of extremists who wish to dissociate


9  Docket 9 at 2; see also, e.g., Bey v. Hansen, No. C08–1479–TSZ, 2008 WL 4866057,
at *1 (W.D. Wash. Oct. 10, 2008) (dismissing complaint in which “Plaintiff does not identify
ownership of a valid copyright for his name” as frivolous); In re Rickert, Case No. 18-
60937-13, 2019 WL 1959898, at *8 (D. Mont. April 29, 2019) (slip op) (“Debtor had
attempted to trademark her name, and included the reference, ‘living breathing man’ in
the affidavit. These are the hallmarks of internet law, and the Court cautioned . . . against
proceeding with frivolous filings that are found on the internet.").
10  Docket 9 at 3 (citing Fed. R. Civ. P. 17(b) (addressing the capacity to sue or be sued
in a civil action), and Newman-Green v. Alfonso Larrain, 490 U.S. 826, 828–29 (1989)
(determining diversity jurisdiction in a civil case, when one of the parties is an American
citizen with no domicile in any state)).
11   Docket 9.

3:20-cv-00165-RRB, Stoltenberg v. USA
Second Order Denying Reconsideration
Page 3 of 5
themselves from the social compact undergirding this nation’s democratic

institutions, including the independent judicial branch of government.’ United

States v. Mitchell, 405 F. Supp. 2d 602, 605 (D. Md. 2005).” 12                  In short,

Mr. Stoltenberg’s assertions are blatantly frivolous. He cannot declare himself to

be an “American National,” so as to be free from criminal prosecution. 13 “‘Courts

across the [United States] have uniformly rejected [such] arguments,’ . . .

describing them as ‘frivolous, irrational [and] unintelligible.’ . . .” 14

                 As Mr. Stoltenberg was informed at great length in Docket 8, his

arguments fail. Modern federal criminal jurisdiction over Mr. Stoltenberg’s alleged

criminal activities has been established by Congress and the Supreme Court.

         IV.     Conclusion

                 Mr. Stoltenberg again fails to present this Court with an argument that

could be construed as meritorious and non-frivolous under any of the provisions of

Rule 60(b). Moreover, Mr. Stoltenberg’s remedy, if he disagreed with the dismissal




12 United States v. Alexio, CR Nos. 13–01017 JMS, 13–01018 JMS, 2015 WL 4069160,
at *2 (D. Hawaii July 2, 2015).
13 Id. (addressing federal criminal defendant who “claims he has ‘returned to [his] former
status of being an American Freeman and American National in Equity, i.e., a de jure
Private National Citizen of the United States under section 1 of the Fourteenth
Amendment,’” id. at 1, and who “seeks, among other relief, to have the government
‘admit[ ], confess[ ] and accept[ ]’ his claims, and ‘withdraw its action and claims against
Defendant.’” Id. at 2.).
14   Id. at 2.

3:20-cv-00165-RRB, Stoltenberg v. USA
Second Order Denying Reconsideration
Page 4 of 5
and the order denying his previous motion for reconsideration, was to file a timely

appeal with the Court of Appeals for the Ninth Circuit. 15

              Accordingly, the Motion, at Docket 9, to Reconsider the Previous

Order Denying Reconsideration, is DENIED, and this case remains CLOSED.



       Dated at Anchorage, Alaska, this 21st day of June, 2021.


                                                   /s/ Ralph R. Beistline
                                                   RALPH R. BEISTLINE
                                                   Senior United States District Judge




15 See Fed. R. App. P. 4(a)(1)(B) (“The notice of appeal may be filed by any party within
60 days after entry of the judgment or order appealed from if one of the parties is: (i) the
United States;” Fed. R. App. P. 4(a)(4)(A) (“the time to file an appeal runs for all parties
from the entry of the order disposing of . . . [a motion] (vi) for relief under Rule 60 if the
motion is filed no later than 28 days after the judgment is entered.”).

3:20-cv-00165-RRB, Stoltenberg v. USA
Second Order Denying Reconsideration
Page 5 of 5
